FILED
                            NOT FOR PUBLICATION
                                                                            NOV 22 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-50399

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00571-AB-1

 v.
                                                 MEMORANDUM*
EVERARDO AGUILAR HERNANDEZ,
AKA Evelardo Aguilar Hernandez,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andre Birotte, Jr., District Judge, Presiding

                          Submitted November 18, 2016**
                             San Francisco, California

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Everardo Aguilar Hernandez appeals from the district court's judgment and

challenges his guilty-plea conviction and 36-month sentence for conspiracy to

possess with intent to distribute marijuana, in violation of 21 U.S.C. § 846,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(a)(1), (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Hernandez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel. We have provided Hernandez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Hernandez waived his right to appeal his conviction, with the exception of

an appeal based on a claim that his plea was involuntary. He also waived the right

to appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Hernandez’s plea or the criminal history category calculated by

the court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waivers. See United States v. Watson, 582 F.3d

974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2